IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CHRISTOPHER CLAY,                      §
                                           §   No. 142, 2022
          Defendant Below,                 §
          Appellant,                       §   Court Below—Superior Court
                                           §   of the State of Delaware
          v.                               §
                                           §   Cr. ID No. 1408007714A (S)
    STATE OF DELAWARE,                     §
                                           §
    Appellee.                              §

                               Submitted: July 26, 2022
                               Decided:   September 16, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                         ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated March 25, 2022,

summarily dismissing the appellant’s second motion for postconviction relief. The

appellant has not pleaded—including in his reply brief before the Superior Court—

any circumstances under Rule 61(d)(2)(i) or (d)(2)(ii) that overcome the procedural

bars set forth in Rule 61,1 nor does he claim that the Superior Court lacked

jurisdiction.2



1
    DEL. SUPER. CT. CRIM. R. 61(i).
2
    Id. R. 61(i)(5).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                 BY THE COURT:
                                 /s/ Gary F. Traynor
                                 Justice




                                   2